 Case 1:20-cv-01149-RGA Document 16 Filed 04/30/21 Page 1 of 1 PageID #: 557




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

ANTHONY MACKAY, ARION ROBINSON,
AZIZ KHETANI, DOUG LaMARCA, JOHN
IRVINE, NICOLAS URQUIZA, PATRICK
ECKERT, and YE WANG, individually and on               C.A. No. 20-1149-RGA
behalf of all others similarly situated,

       Plaintiffs,
               v.

LENOVO (UNITED STATES) INC.,

       Defendant.

  DEFENDANT’S MOTION TO DISMISS AMENDED CLASS ACTION COMPLAINT

       COMES NOW, Defendant Lenovo (United States) Inc. (“Defendant”), by and through its

undersigned counsel, and hereby respectfully moves this court for the entry of an Order granting

Defendant’s Motion to Dismiss the Amended Class Action Complaint (the “Motion”). The

complete grounds for this motion are set forth in the Opening Brief filed with this motion.

Dated: April 30, 2021                          K&L GATES LLP

                                               /s/ Steven L. Caponi
                                               Steven L. Caponi (No. 3484)
                                               Matthew B. Goeller (No. 6283)
                                               600 N. King Street, Suite 901
                                               Wilmington, DE 19801
                                               Tel.: 302-416-7000
                                               steven.caponi@klgates.com
                                               matthew.goeller@klgates.com

                                               -and-

                                               Christina N. Goodrich
                                               K&L Gates LLP
                                               10100 Santa Monica Blvd., 8th Floor
                                               Los Angeles, CA 90067
                                               christina.goodrich@klgates.com

                                               Attorneys for Defendant Lenovo (United States) Inc.
